Citation Nr: 1232249	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increased disability ratings for status-post arthroscopic surgery of the right shoulder with subluxation, currently evaluated as 30 percent based on limited and painful motion, and as 0 percent (noncompensable) based on superficial scars.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1997 to November 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the RO that, in pertinent part, denied a disability rating in excess of 30 percent for service-connected status-post arthroscopic surgery of the right shoulder with subluxation.  The Veteran timely appealed.

In January 2012, the RO assigned a separate 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011) for scars resulting from the Veteran's surgery, effective January 12, 2010.

Because higher evaluations are available for status-post arthroscopic surgery of the right shoulder with subluxation and for associated scars, and the Veteran is presumed to seek the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in January 2012, the RO granted service connection and assigned an initial 10 percent disability rating for a right neck strain, claimed as secondary to the service-connected status-post arthroscopic surgery of the right shoulder with subluxation, effective January 12, 2010.  As the record, to date, reflects no disagreement with either the initial rating or the effective date assigned, the matter is not in appellate status and will not be addressed by the Board.  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that she is unable to perform some work activities due to her service-connected disabilities, she has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  Throughout the course of the rating period on appeal, the Veteran's status-post arthroscopic surgery of the right shoulder with subluxation has been manifested by constant pain and functional loss of the right (major) arm limited to 80 degrees in flexion and to 75 degrees in abduction; arm motion limited to midway between side and shoulder level or ankylosis has not been demonstrated.

2.  Throughout the course of the rating period on appeal, the associated scars of the status-post arthroscopic surgery of the right shoulder with subluxation have not been tender or painful, or unstable; and have not caused limitation of motion, or exceeded an area of 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for status-post arthroscopic surgery of the right shoulder with subluxation are not met at anytime during the course of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

2.  The criteria for a compensable disability evaluation for associated scars of the status-post arthroscopic surgery of the right shoulder with subluxation, are not met at anytime during the course of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an August 2008 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  In the August 2008 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO issued a supplemental statement of the case (SSOC) in May 2012.  While the Veteran indicated that she had more information or evidence to submit in June 2012, no additional evidence has been submitted to date; hence, no re-adjudication followed, and no further SSOC was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal.  These examination report include sufficient finds to rate the Veteran's residual disability under the appropriate diagnostic criteria.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of right shoulder pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). The Veteran is competent to describe her symptoms and their effects on employment or daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Service connection has been established for status-post arthroscopic surgery of the right shoulder with subluxation.  The RO has evaluated the Veteran's disability under Diagnostic Code 5202-5201 as 30 percent disabling based on painful or limited motion of the right shoulder.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  In the instant case, the Veteran is right-handed; hence, her right shoulder is considered her major upper extremity.

Under Diagnostic Code 5201, a 30 percent rating is warranted for motion of the major arm limited to midway between the side and shoulder level.  A maximum 40 percent rating is assignable for the major upper extremity, when motion is limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  38 C.F.R. § 4.71, Plate I.
 
Historically, the initial stress on the Veteran's right shoulder occurred in February 2002, while shooting an M-16 during active service.  The recoil of the gunfire caused subluxation of the right shoulder.  In addition, the Veteran had a history of heavy lifting strain due to use of the right arm, including lifting grenade launchers plus forty pounds of usual equipment.  Surgery was performed to correct right shoulder subluxation and dislocation; however, the subluxation and dislocation have persisted. 

The report of a June 2005 VA examination reflects that the Veteran is employed as an office assistant, which involved computer work and filing.  Prolonged work at the computer caused increased joint aching.  The Veteran also experienced subluxation while filing papers.  Lifting of her right arm was restricted to five-to-ten pounds, in order to avoid joint pain and subluxation.  

Examination in June 2005 revealed painful motion on elevation and rotation of the right shoulder with sharp pains.  There was no edema, effusion, redness, or heat in the joint.  There was instability in the right shoulder in the form of joint subluxation present; and abnormal movement with jerking motion on attempted elevation of the right shoulder, and guarding of movement on attempted lifting motion.  The examiner noted that the Veteran had chronic aching pains in the right shoulder; and that the measured range of motion was to the point of increased sharp pains, which prohibited any further motion.  Range of motion was to 70-75 degrees on forward flexion; to 90 degrees on abduction; to 75 degrees on external rotation; and to 40 degrees on internal rotation.

The report of an April 2006 VA examination includes a diagnosis of partial rotator cuff tear with reduced range of motion and significant shoulder instability.  The examiner noted moderate to severe impairment, secondary to significant weakness of the joint as well as moderate to severe instability of the Veteran's dominant extremity.

In October 2006, the RO increased the disability rating for the Veteran's status-post arthroscopic surgery of the right shoulder with subluxation, to 30 percent effective July 2006.

MRI scans of the right shoulder in November 2006 revealed mild tendinosis of the supraspinatus tendon.  The rotator cuff was otherwise intact.  Marrow signal was normal throughout with minor acromioclavicular degenerative changes and minor effusion.  There was a physiological amount of fluid in the shoulder joint.  

In July 2008, the Veteran filed a claim for an increased disability rating for the service-connected status-post arthroscopic surgery of the right shoulder with subluxation.

During an August 2008 VA examination, the Veteran reported stiffness, fatigue, and lack of endurance in her right shoulder.  She reportedly avoided overhead activities, and took pain medication.  She reportedly worked as an administrative support assistant, and took breaks from the computer and from moving things.  She reportedly got help from others to pick up boxes.  Active range of motion was to 80 degrees on forward flexion; to 86 degrees on abduction; to 40 degrees on external rotation; and to 37 degrees on internal rotation.  There was pain on range of motion testing at the extremes of all ranges.  The Veteran declined to perform repetitive motion of rotation because of pain.  X-rays revealed no right shoulder fracture or dislocation; no advanced degenerative changes were present.  The diagnosis was right shoulder sprain.  The examiner also opined that the numbness was more likely than not coming from the cervical spine, and not the right shoulder.

During an April 2009 VA examination, the Veteran reported constant pain in the right shoulder, which was alternately sharp or dull.  Her shoulder and right grip felt weak; and she reported intermittent stiffness in the right shoulder, but denied any swelling, heat, or redness.  She reported having intermittent swelling in the right hand, and that the shoulder subluxed many times every day, but did not lock.  The Veteran reported a lack of endurance in the right shoulder, and that she took medication daily to relieve the pain; she reported daily flare-ups, generally brought on by activity.  She reported that the flare-ups further limited her shoulder motion, and that she was unable to use her right arm at all during flare-ups.  

Examination of the right shoulder in April 2009 revealed no swelling, redness, or warmth; there was no atrophy.  The examiner noted tenderness to palpation at the acromioclavicular joint and over the anterior and posterior shoulder, but not over the bicipital tendon.  Crossed arm adduction was without pain; apprehension test was positive.  There was no posterior or inferior instability.  The Veteran could voluntarily sublux and relocate the right shoulder.  Range of motion testing against resistance in all planes was not fully tested due to shoulder instability.

Range of motion of the right shoulder in April 2009 was to 150 degrees on abduction, with pain from 135 degrees on each of three repetitions.  Forward flexion was to 130 degrees, with subluxation at 100 degrees; and pain from 100 degrees.  Rotation was to 85 degrees externally, and to 70 degrees internally-with pain throughout the range of rotation.  Neurologic examination revealed no atrophy in the arms; strength and sensation were normal in the arms and legs.  Reflexes were decreased a trace, but symmetric for the biceps bilaterally, with poor relations.  There was no evidence of weakness or incoordination with range of motion testing or repetition.  The Veteran reported fatigue with repetitive use and further functional impairment during flare-ups.

Electromyography and nerve conduction studies of the right upper extremity conducted in April 2009 were normal.

Further VA consultation in August 2009 revealed unspecified internal derangement of the right shoulder, tendonitis, and impingement.  X-rays were essentially normal.  The shoulder was injected with a corticosteroid; and physical therapy and a home exercise program were recommended to strengthen the shoulder, and to increase her range of motion.  VA assessment in December 2009 revealed right shoulder instability, and physical therapy followed.  Records show an assessment of multi-directional instability and a possible inferior labral tear in March 2010.

During a September 2011 VA examination, the Veteran reported painful flare-ups that impact the function of her right arm when driving.  Range of motion of the right shoulder was to 105 degrees on flexion, with pain from 85 degrees; and to 100 degrees on abduction, with pain from 80 degrees.  Following repetitive use, range of motion was to 90 degrees on flexion, and to 75 degrees on abduction.  The examiner noted less movement than normal, excess fatigability, and pain on movement of the right shoulder.  The examiner also noted frequent episodes of subluxation of the joint, and guarding of movement.  Positive instability was noted. 

Diagnostic testing did not reveal degenerative or traumatic arthritis of the right shoulder.  Regarding the impact of the Veteran's right shoulder disability on her ability to work, the September 2011 examiner noted that the Veteran was employed as a medical records technician; and that her work involved carrying and lifting about 20 to 30 pounds, which caused pain in her right shoulder.  The Veteran also reported that pushing a cart was difficult, and typing and copying were difficult.

The September 2011 examiner also noted the surgical scars, but indicated that the scars were neither painful nor unstable, and were less than a total area of 39 square centimeters.  The scars were described as superficial, and measured as one centimeter.  The scars did not cause any limitation of functioning.
    
In this case, throughout the appellate period, the evidence shows that the Veteran's motion of the right arm has been limited by pain at most to approximately 75 degrees in abduction and to 80 degrees in forward flexion, which is slightly lower than shoulder level.  The Veteran also has reported constant pain in the right shoulder, and that such pain during daily flare-ups limits her arm movement.  Taking into account her lay assertions, particularly with respect to functional loss resulting from pain and other symptoms as contemplated by Deluca, the Board concludes that these symptoms meet the criteria for the currently assigned 30 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The disability has been symptomatic and results in some dysfunction approaching shoulder level.

However, the evidence has not shown that the Veteran's motion of the right arm is limited to 25 degrees from her side during any examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  Nor is there evidence of ankylosis of the right shoulder or arm.  The Veteran can still move her right shoulder and arm, although limited by pain.  Even with consideration of functional factors, the Board finds that the Veteran's right shoulder disability does not meet or approximate the criteria for a disability evaluation in excess of 30 percent under Diagnostic Code 5201.

Moreover, with respect to the surgical scars, the evidence does not warrant a compensable disability rating under any applicable rating criteria at any time during the course of the appeal.  A 10 percent rating may be assigned for scars that are unstable, that are painful on examination, or that limit the function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).  A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  A scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

The objective evidence does not support a compensable disability rating on the basis of scars.  On the contrary, the Veteran's residual surgical scars are not shown to be unstable, painful on examination or in an area exceeding 144 square inches.  Accordingly, a separate compensable rating for scars is not warranted.   

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected status-post arthroscopic surgery of the right shoulder with subluxation and for associated scars, are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Moreover, the record does not show that the Veteran's shoulder disability has required hospitalization at anytime during the appeal period.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the weight of the evidence is against increased disability ratings for status-post arthroscopic surgery of the right shoulder with subluxation, and for associated scars.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008) & (2011).  The objective clinical findings outweigh the Veteran's lay assertions regarding severity.


ORDER

Increased evaluations for status-post arthroscopic surgery of the right shoulder with subluxation, and for associated scars are denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


